Exhibit 10.1

 



Separation and Release of Claims Agreement

 

This Separation and Release of Claims Agreement (“Agreement”) is made and
entered into by and between Payment Data Systems, Inc., a Nevada corporation,
having an office address at 12500 San Pedro Ave., Suite 120, San Antonio, Texas
78216, together with its affiliates, subsidiaries, attorneys, agents, officers
and directors (“Payment Data Systems, Inc.” or the “Company”) and Habib Yunus
(“Employee”) as of March 17, 2017 (the “Effective Date”).

 

The Employee’s last day of employment with the Company was December 30, 2016
(the “Separation Date”). After the Separation Date, the Employee has not and
will not represent himself as being an employee, officer, agent or
representative of the Company for any purpose. Except as otherwise set forth in
this Agreement, the Separation Date will be the employment termination date for
the Employee for all purposes, meaning the Employee will no longer be entitled
to any further compensation, monies or other benefits from the Company,
including coverage under any benefits plans or programs sponsored by the
Company. The Parties agree to mutually terminate the employment agreement dated
March 3, 2015 (the “Employment Agreement”) as of the Separation Date.

 

1.                  Return of Property. By the Separation Date, the Employee
must return all Company property, including identification cards or badges,
access codes or devices, keys, laptops, computers, telephones, mobile phones,
hand-held electronic devices, credit cards, electronically stored documents or
files, physical files and any other Company property in the Employee’s
possession.

 

2.                  Company’s Waiver and Release and Employee Representations.

 

In exchange for the consideration described in Section 3, which the Employee
acknowledges to be good and valuable consideration for his obligations
hereunder, the Employee hereby represents that he intends to irrevocably and
unconditionally fully and forever release and discharge any and all claims he
may have, have ever had or may in the future have against the Company that may
lawfully be waived and released arising out of or in any way related to his
hire, benefits, employment or separation from employment with the Company. The
Employee specifically represents, warrants and confirms that: (a) he has no
claims, complaints or actions of any kind filed or intended to be filed against
the Company with any court of law, or local, state or federal government or
agency; and (b) he has been properly paid for all hours worked for the Company,
and that all commissions, bonuses and other compensation due to him has been
paid, with the exception of his regular payroll checks for his salary through
and including March 31, 2017, which will be paid on the next regularly scheduled
payroll dates for the pay periods until March 31, 2017. The Employee
specifically represents, warrants and confirms that he has not engaged in, and
is not aware of, any unlawful conduct in relation to the business of the
Company. If any of these statements are not true, the Employee cannot sign this
Agreement and must notify the Company immediately, in writing, of the statements
that are not true. Such notice will not automatically disqualify the Employee
from receiving these benefits, but will require the Company review and
consideration.

 

3.                  Separation Benefits. In consideration for the Employee’s
execution, non-revocation of, and compliance with this Agreement, including the
waiver and release of claims in Section 4, the Company agrees to provide the
following benefits:

 

(a)                Installment payments equal to the Employee’s current base
salary until and including March 31, 2017, minus all relevant taxes and other
withholdings to be paid bi-weekly with the Company’s regular payroll dates.

 

(b)               The Company will grant Employee 53,334 shares of common stock
on the Effective Date. The 53,334 shares of common stock will vest and become
salable on the Effective Date. Such shares will be registered and issued from
the Company’s 2015 Equity Incentive Plan. The Company will issue the shares
under a net issuance to account for Employee’s share of taxes including, but not
limited to state, federal and employment taxes, related to the stock issuance.

 



 
 

(c)               The Employee will continue to receive health benefits on the
same terms as his employment until March 31, 2017. Following March 31, 2017,
Employee shall be entitled to receive benefits under COBRA consistent with law.

 

(d)               Upon the Employee’s signed request, the Company will provide
the Employee and/or a prospective Company written confirmation of the Employee’s
employment with the Company, including his dates of employment and salary
information.

 

(e)                Payment of country club membership fees until December 2017
which have already been paid by the Company.

 

The Employee understands, acknowledges and agrees that these benefits exceed
what he is otherwise entitled to receive upon separation from employment, and
that these benefits are in exchange for executing this Agreement. The Employee
further acknowledges no entitlement to any additional payment or consideration
not specifically referenced herein. The Employee understands, acknowledges and
agrees that the Employment Agreement was terminated at the time of Employee’s
resignation on the Separation Date and no further compensation is due to
Employee pursuant to such Employment Agreement.

 

4.                  Release.

 

(a)                                        In exchange for the consideration
provided in this Agreement, the Employee and his heirs, executors,
representatives, agents, insurers, administrators, successors and assigns
(collectively, the “Releasors”) irrevocably and unconditionally fully and
forever waive, release and discharge the Company, including the Company’s
parents, subsidiaries, attorneys, affiliates, predecessors, successors and
assigns, and all of their respective officers, directors, employees, and
shareholders, in their corporate and individual capacities (collectively, the
“Releasees”) from any and all claims, demands, actions, causes of actions,
obligations, judgments, rights, fees, damages, debts, obligations, liabilities
and expenses (inclusive of attorneys' fees) of any kind whatsoever
(collectively, “Claims”), whether known or unknown, from the beginning of time
to the date of the Employee's execution of this Agreement, including, without
limitation, any claims under any federal, state, local or foreign law, that
Releasors may have, have ever had or may in the future have arising out of, or
in any way related to the Employee’s hire, benefits, employment, termination or
separation from employment with the Company and any actual or alleged act,
omission, transaction, practice, conduct, occurrence or other matter, including,
but not limited to (i) any and all claims under Title VII of the Civil Rights
Act, as amended, the Americans with Disabilities Act, as amended, the Family and
Medical Leave Act, as amended, with respect to existing but not prospective
claims, the Fair Labor Standards Act, the Age Discrimination in Employment Act,
the Equal Pay Act, as amended, the Employee Retirement Income Security Act, as
amended (with respect to unvested benefits), the Civil Rights Act of 1991, as
amended, Section 1981 of U.S.C. Title 42, the Worker Adjustment and Retraining
Notification Act, as amended, the National Labor Relations Act, as amended, the
Age Discrimination in Employment Act, as amended, the Uniform Services
Employment and Reemployment Rights Act, as amended, the Genetic Information
Nondiscrimination Act of 2008, and any claims arising under the Texas Labor Code
that may be legally waived and released including the Texas Payday Act, the
Texas Anti-Retaliation Act, Chapter 21 of the Texas Labor Code, the Texas
Whistleblower Act and amendments to those laws as well as any claims under local
statutes and ordinances that may be legally waived and released, and/or any
other Federal, state, local, or foreign law (statutory, regulatory or otherwise)
that may be legally waived and released; (ii) any and all claims for
compensation of any type whatsoever, including but not limited to claims for
salary, wages, bonuses, commissions, incentive compensation, vacation and/or
severance; (iii) any and all claims arising under tort, contract and/or
quasi-contract law, including but not limited to claims of breach of an
expressed or implied contract, tortious interference with contract or
prospective business advantage, breach of the covenant of good faith and fair
dealing, promissory estoppel, detrimental reliance, invasion of privacy,
nonphysical injury, personal injury or sickness or any other harm, wrongful or
retaliatory discharge, fraud, defamation, slander, libel, false imprisonment,
negligent or intentional infliction of emotional distress; and (iv) any and all
claims for monetary or equitable relief, including but not limited to attorneys'
fees, back pay, front pay, reinstatement, experts' fees, medical fees or
expenses, costs and disbursements.

 



 2 

 

(b)               However, this general release and waiver of claims excludes,
and the Employee does not waive, release, or discharge any right to file an
administrative charge or complaint with the Equal Employment Opportunity
Commission, the Texas Workforce Commission - Civil Rights Division, or other
similar federal or state administrative agencies, although the Employee waives
any right to monetary relief related to such a charge or administrative
complaint.

 

(c)                If the Employee applies for unemployment benefits, the
Company shall not actively contest it. However, the Company will respond
truthfully, completely, and timely to any inquiries by the Texas Workforce
Commission concerning the termination of Employee’s employment.

 

5.                  Knowing and Voluntary Acknowledgement. The Employee
specifically agrees and acknowledges that: (i) the Employee has read this
Agreement in its entirety and understands all of its terms; (ii) the Employee
has been advised of and has availed himself of his right to consult with his
attorney prior to executing this Agreement; (iii) the Employee knowingly, freely
and voluntarily assents to all of its terms and conditions including, without
limitation, the waiver, release and covenants contained herein; (iv) the
Employee is executing this Agreement, including the waiver and release, in
exchange for good and valuable consideration in addition to anything of value to
which he is otherwise entitled; (v) the Employee is not waiving or releasing
rights or claims that may arise after his execution of this Agreement; and (vi)
the Employee understands that the waiver and release in this Agreement is being
requested in connection with the cessation of his employment with the Company.

 

6.                  Post-Termination Obligations and Restrictive Covenants.  

 

(a)                                        Acknowledgment

 

The Employee understands and acknowledges that by virtue of his employment with
the Company, he had had access to and knowledge of Confidential Information, was
in a position of trust and confidence with the Company, and benefitted from the
Company’s goodwill. The Employee understands and acknowledges that the Company
invested significant time and expense in developing the Confidential Information
and goodwill.

 

The Employee further understands and acknowledges that the restrictive covenants
below are necessary to protect the Company’s legitimate business interests in
its Confidential Information and goodwill. The Employee further understands and
acknowledges that the Company’s ability to reserve these for the exclusive
knowledge and use of the Company is of great competitive importance and
commercial value to the Company and that the Company would be irreparably harmed
if the Employee violates the restrictive covenants below. The Employee
acknowledges that (i) any breach of the provisions of this Section may cause
substantial and irreparable harm to the Company for which the Company would have
no adequate remedy at law and (ii) the provisions of this Agreement are
reasonable and necessary for the protection of the business of the Company and
its affiliates

 



 3 

 

(b)                                       Confidential Information

 

The Employee understands and acknowledges that during the course of his
employment by the Company, he has had access to and learned about confidential,
secret and proprietary documents, materials and other information, in tangible
and intangible form, of and relating to the Company and its businesses and
existing and prospective customers, suppliers, investors and other associated
third parties (“Confidential Information”). The Employee further understands and
acknowledges that this Confidential Information and the Company’s ability to
reserve it for the exclusive knowledge and use of the Company is of great
competitive importance and commercial value to the Company, and that improper
use or disclosure of the Confidential Information by the Employee might cause
the Company to incur financial costs, loss of business advantage, liability
under confidentiality agreements with third parties, civil damages and criminal
penalties.

 

For purposes of this Agreement, Confidential Information includes, but is not
limited to, all information not generally known to the public, in spoken,
printed, electronic or any other form or medium, relating directly or indirectly
to: business processes, practices, methods, policies, plans, publications,
documents, research, operations, services, strategies, techniques, agreements,
contracts, terms of agreements, transactions, potential transactions,
negotiations, pending negotiations, know-how, trade secrets, computer programs,
computer software, applications, operating systems, software design, web design,
work-in-process, databases, manuals, records, systems, material, sources of
material, financial information, results, accounting information, accounting
records, legal information, marketing information, advertising information,
pricing information, credit information, payroll information, staffing
information, personnel information, employee lists, developments, reports,
internal controls, security procedures, graphics, market studies, sales
information, revenue, costs, formulae, notes, communications, algorithms,
product plans, ideas, original works of authorship, customer information, and
customer lists of the Company, its affiliates or its businesses or any existing
or prospective customer, supplier, investor or other associated third party, or
of any other person or entity that has entrusted information to the Company in
confidence.

 

The Employee understands that the above list is not exhaustive, and that
Confidential Information also includes other information that is marked or
otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used.

 

The Employee understands and agrees that Confidential Information developed by
him in the course of his employment by the Company shall be subject to the terms
and conditions of this Agreement as if the Company furnished the same
Confidential Information to the Employee in the first instance. Confidential
Information shall not include information that is generally available to and
known by the public at the time of disclosure to the Employee, provided that
such disclosure is through no direct or indirect fault of the Employee or
person(s) acting on the Employee’s behalf.

 

(c)                                        Return, Disclosure and Use
Restrictions

 

The Employee agrees and covenants: (i) to treat all Confidential Information as
strictly confidential; (ii) not to directly or indirectly disclose, publish,
communicate or make available Confidential Information, or allow it to be
disclosed, published, communicated or made available, in whole or part, to any
entity or person whatsoever (including other employees of the Company) not
having a need to know and authority to know and use the Confidential Information
in connection with the business of the Company and, in any event, not to anyone
outside of the direct employ of the Company except as required in the
performance of any of the Employee’s remaining authorized employment duties to
the Company or with the prior consent of an authorized officer acting on behalf
of the Company in each instance (and then, such disclosure shall be made only
within the limits and to the extent of such duties or consent); and (iii) not to
access or use any Confidential Information, and not to copy any documents,
records, files, media or other resources containing any Confidential
Information, or remove any such documents, records, files, media or other
resources from the premises or control of the Company, except as required in the
performance of any of the Employee’s remaining authorized employment duties to
the Company or with the prior consent of an authorized officer acting on behalf
of the Company in each instance (and then, such disclosure shall be made only
within the limits and to the extent of such duties or consent). Nothing herein
shall be construed to prevent disclosure of Confidential Information as may be
required by applicable law or regulation, or pursuant to the valid order of a
court of competent jurisdiction or an authorized government agency, provided
that the disclosure does not exceed the extent of disclosure required by such
law, regulation or order.

 



 4 

 

The Employee shall promptly deliver to the Company all Confidential Information
relating to the Company and its affiliates, which Employee possesses or has
under his control; provided, however, that Employee shall be entitled to retain
copies of such documents reasonably necessary to document Employee’s financial
relationship (both past and future) with the Company.

 

The Employee understands and acknowledges that his obligations under this
Agreement with regard to any particular Confidential Information shall commence
immediately and shall continue until such time as such Confidential Information
has become public knowledge other than as a result of the Employee’s breach of
this Agreement or breach by those acting in concert with the Employee or on the
Employee’s behalf.

 

Nothing in this confidentiality provision prohibits or restricts the Employee
(or Employee's attorney) from initiating communications directly with,
responding to an inquiry from, or providing testimony before the Securities and
Exchange Commission (SEC), the Financial Industry Regulatory Authority (FINRA),
any other self-regulatory organization or any other federal or state regulatory
authority regarding this settlement or its underlying facts or circumstances.
Furthermore, nothing in this agreement shall prohibit or is intended to
interfere with the exercise of Employee's rights under Section 7 of the National
Labor Relations Act (NLRA).

 

(d)                                       Non-Competition, Non-Solicitation and
Non-Disparagement

 

For a period of two years, to run consecutively, beginning on the Separation
Date:

 

(i)       Employee shall not, directly or indirectly, enter into or participate
(whether as owner, partner, shareholder, officer, director, salesman,
consultant, employee, principal or in any other relationship or capacity) in any
business operating or providing services in the United States within any State
in which the Company or its affiliates are operating or providing services as of
the date of termination where Employee’s responsibilities include or relate to
prepaid card or payment processing services or the development or operation of
any network to establish or maintain such services.", including without
limitation as principal or on behalf of others and the development or operation
of any network to accomplish same (a “Competing Entity”).

 

(ii)       Company and Employee understand and agree that the scope and duration
of the covenants contained in this Section are reasonable both in time and
geographical area and are fairly necessary to protect the Company's legitimate
business interests. The parties further agree that such covenants shall be
regarded as divisible and shall be operative as to time and geographical area to
the extent that they may be made so and, if any part of such covenants is
declared invalid or unenforceable, the validity and enforceability of the
remainder shall not be affected. Employee hereby warrants to Company that
Employee’s compliance with each of the restrictive covenants set forth in this
Agreement will not cause Employee to be unable to earn a living that is suitable
and acceptable to Employee.

 



 5 

 

(iii)       Employee understands and acknowledges that the Company has expended
and continues to expend significant time and expense in recruiting and training
its employees and that the loss of employees would cause significant and
irreparable harm to the Company. Employee agrees and covenants not to directly
or indirectly (i) solicit, request, cause or induce any person who is at the
time, or 12 months prior thereto had been, an employee of or a consultant of the
Company to leave the employ of or terminate such person’s relationship with the
Company or (ii) employ, hire, engage or be associated with, or endeavor to
entice away from the Company any such person, or any customer of the Company or
its affiliates or (iii) attempt to limit or interfere with any business
agreement or relationship existing between the Company and/or its affiliates
with a third party.

 

(iv)       Employee shall not disparage the business reputation of the Company
(or its management team) or take any actions that are harmful to the Company’s
goodwill with its customers, content providers, bandwidth or other network
infrastructure providers, vendors, employees, the media or the public.

 

(v)       Employee acknowledges that the Company spends considerable amounts of
time, money and effort in developing and maintaining goodwill in its industry.
Employee agrees the covenants contained within this Section (i) are reasonable
and necessary in all respects to protect the goodwill, trade secrets,
confidential information, and business interests of Company; (ii) are not
oppressive to Employee; and (iii) do not impose any greater restraint on
Employee than is reasonably necessary to protect the goodwill, trade secrets,
confidential information and legitimate business interests of Company.

 

(e)                                        Non-Solicitation of Customers

 

The Employee understands and acknowledges that the Company has expended and
continues to expend significant time and expense in developing customer
relationships, customer information and goodwill, and that because of the
Employee’s experience with and relationship to the Company, he has had access to
and learned about much or all of the Company’s customer information. Customer
Information includes, but is not limited to, names, phone numbers, addresses,
e-mail addresses, order history, order preferences, chain of command, pricing
information and other information identifying facts and circumstances specific
to the customer and relevant to services. The Employee understands and
acknowledges that loss of this customer relationship and/or goodwill will cause
significant and irreparable harm to the Company.

 

The Employee agrees and covenants, during a period of one year, to run
consecutively, beginning on the Separation Date, not to directly or indirectly
solicit, contact (including but not limited to e-mail, regular mail, express
mail, telephone, fax, and instant message), attempt to contact or meet with the
Company’s current, former or prospective customers for purposes of offering or
accepting goods or services similar to or competitive with those offered by the
Company.

 

7.                  Remedies. In the event of a breach or threatened breach by
the Employee of any of the provisions of this Agreement, the Employee hereby
consents and agrees that the Company shall be entitled to seek, in addition to
other available remedies, a temporary or permanent injunction or other equitable
relief against such breach or threatened breach from any court of competent
jurisdiction, without the necessity of showing any actual damages or that money
damages would not afford an adequate remedy, and without the necessity of
posting any bond or other security. The aforementioned equitable relief shall be
in addition to, not in lieu of, legal remedies, monetary damages or other
available forms of relief.

 



 6 

 

Should the Employee fail to abide by any of the terms of this Agreement or
post-termination obligations contained herein, the Company may, in addition to
any other remedies it may have, reclaim any amounts paid to the Employee under
the provisions of this Agreement or terminate any benefits or payments that are
later due under this Agreement, without waiving the releases provided herein.

 

8.                  Successors and Assigns.  

 

(a)                Assignment by the Company. The Company may freely assign this
Agreement at any time. This Agreement shall inure to the benefit of the Company
and its successors and assigns.

 

(b)               No Assignment by the Employee. The Employee may not assign
this Agreement or any part hereof. Any purported assignment by the Employee
shall be null and void from the initial date of purported assignment.

 

9.                  Arbitration. The parties agree that any dispute, controversy
or claim arising out of or related to the Employee’s employment with the
Company, this Agreement, including the validity of this arbitration clause, or
any breach of this Agreement shall be submitted to and decided by binding
arbitration in Bexar County, Texas. Arbitration shall be administered by the
American Arbitration Association (“AAA”) under the rules of the Federal
Arbitration Act and any requirements imposed by Texas law. Any arbitral award
determination shall be final and binding upon the Parties and may be entered as
a judgment in a court of competent jurisdiction.

 

With respect to the arbitration of any dispute or controversy, each party
understands that:

 

(i)       arbitration is final and binding on the parties;

 

(ii)       each party is waiving its right to seek certain remedies in court,
including to right to a jury trial;

 

(iii)       discovery in arbitration is different and more limited than
discovery in litigation; and

 

(iv)       an arbitrator’s award need not include factual findings or legal
reasoning, and any party’s right to appeal or to seek modification of a ruling
by the arbitrator is strictly limited.

 

Each party to this Agreement will submit any dispute or controversy to
arbitration before the AAA within five days after receiving a written request to
do so from the other party. If any party fails to submit a dispute or
controversy to arbitration as requested, then the requesting party may commence
the arbitration proceeding. Each party to this Agreement will be bound by the
determination of any arbitrator or arbitration panel impaneled by the AAA to
adjudicate the dispute.

 

Any party to this Agreement may bring an action including a summary or expedited
proceeding, to counsel arbitration of any such dispute or controversy in a court
of competent jurisdiction and, further, may seek provision or ancillary
remedies, including temporary or injunctive relief in connection with such
dispute or controversy in a court of competent jurisdiction, provided that the
dispute or controversy is ultimately resolved through binding arbitration
conducted in accordance with the terms and conditions of this Section. If any
party institutes legal proceedings in an effort to resist arbitration and is
unsuccessful in doing so, the prevailing party is entitled to recover, from the
losing party, its legal fees and out-of-pocket expenses incurred in connection
with the defense of such legal proceedings.

 



 7 

 

10.              Governing Law: Jurisdiction and Venue. This Agreement, for all
purposes, shall be construed in accordance with the laws of Texas without regard
to conflicts-of-law principles. Any action or proceeding by either of the
Parties to enforce this Agreement shall be brought only in any state or federal
court located in the state of Texas, county of Bexar. The Parties hereby
irrevocably submit to the exclusive jurisdiction of such courts and waive the
defense of inconvenient forum to the maintenance of any such action or
proceeding in such venue.

 

11.              Entire Agreement. This Agreement contains all the
understandings and representations between the Employee and the Company
pertaining to the subject matter hereof and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter. In the event of any
inconsistency between the statements in the body of this Agreement and the
Employment Agreement, the statements in the body of this Agreement shall
control.

 

12.              Modification and Waiver. No provision of this Agreement may be
amended or modified unless such amendment or modification is agreed to in
writing and signed by the Employee and by the Company. No waiver by either of
the Parties of any breach by the other party hereto of any condition or
provision of this Agreement to be performed by the other party hereto shall be
deemed a waiver of any similar or dissimilar provision or condition at the same
or any prior or subsequent time, nor shall the failure of or delay by either of
the Parties in exercising any right, power or privilege hereunder operate as a
waiver thereof to preclude any other or further exercise thereof or the exercise
of any other such right, power or privilege.

 

13.              Severability. Should any provision of this Agreement be held by
a court of competent jurisdiction to be enforceable only if modified, or if any
portion of this Agreement shall be held as unenforceable and thus stricken, such
holding shall not affect the validity of the remainder of this Agreement, the
balance of which shall continue to be binding upon the Parties with any such
modification to become a part hereof and treated as though originally set forth
in this Agreement.

 

The Parties further agree that any such court is expressly authorized to modify
any such unenforceable provision of this Agreement in lieu of severing such
unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
Parties as embodied herein to the maximum extent permitted by law.

 

The Parties expressly agree that this Agreement as so modified by the court
shall be binding upon and enforceable against each of them. In any event, should
one or more of the provisions of this Agreement be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions hereof, and if such provision or
provisions are not modified as provided above, this Agreement shall be construed
as if such invalid, illegal or unenforceable provisions had not been set forth
herein.

 

14.              Captions. Captions and headings of the sections and paragraphs
of this Agreement are intended solely for convenience and no provision of this
Agreement is to be construed by reference to the caption or heading of any
section or paragraph.

 

15.              Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

 

16.              Non-admission. Nothing in this Agreement shall be construed as
an admission of wrongdoing or liability on the part of the Company.

 



 8 

 

17.              Notices. Any notice required hereunder shall (a) be delivered
by hand or (b) sent by registered or certified mail addressed to the other party
hereto at its address set forth above for the Company and the last known address
for Employee. Any such notice shall become effective (i) if mailed, on the date
indicated on the receipt or if not accepted, the date indicated that delivery
was attempted, and (ii) in the case of delivery by hand, upon delivery or
attempted delivery as shown on the records of the deliveries.

 

18.              Tolling. Should the Employee violate any of the terms of the
post-termination obligations articulated herein, the obligation at issue will
run from the first date on which the Employee ceases to be in violation of such
obligation.

 

19.              Section 409A. This Agreement is intended to comply with Section
409A of the Internal Revenue Code of 1986, as amended (Section 409A) or an
exemption thereunder and shall be construed and administered in accordance with
Section 409A. Notwithstanding any other provision of this Agreement, payments
provided under this Agreement may only be made upon an event and in a manner
that complies with Section 409A or an applicable exemption. Any payments under
this Agreement that may be excluded from Section 409A either as separation pay
due to an involuntary separation from service or as a short-term deferral shall
be excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of employment shall only be made upon a “separation from service”
under Section 409A. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A and in no event shall the Company be liable for all or
any portion of any taxes, penalties, interest or other expenses that may be
incurred by the Employee on account of non-compliance with Section 409A.

 

20.              Notice of Post-Termination Obligations. Employee agrees to
notify any subsequent Company of the restrictive covenants contained in this
Agreement. In addition, the Employee authorizes the Company to provide a copy of
the restrictive covenants contained in this Agreement to third parties,
including but not limited to, the Employee's subsequent, anticipated or possible
future Company.

 

[Signature page follows]

 

 

 



 9 

 

IN WITNESS WHEREOF, the Parties have executed this Separation and Release of
Claims Agreement as of the Execution Date above.

 

 

Payment Data Systems, Inc.

 

 

By: /s/ Louis A. Hoch                                  

Name: Louis A. Hoch

Title: President, Chief Executive Officer

 

EMPLOYEE

 

 

Signature: /s/ Habib Yunus                

Print Name: Habib Yunus

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

 

